 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    RICARDO MARTINEZ                                Case No.: 1:16-cv-001658-AWI-JLT (PC)
12                      Plaintiff,                    ORDER TO THE CHIJIOKE IKONTE TO
                                                      SHOW CAUSEWHY SANCTIONS
13           v.                                       SHOULD NOT BE IMPOSED FOR THE
14    D. DAVEY,                                       FAILURE TO FILE THE AMENDED
                                                      COMPLAINT
15                      Defendant.
                                                      FOURTEEN-DAY DEADLINE
16

17          On June 24, 2019, attorney Chijioke Ikonte was appointed for plaintiff for the limited
18   purpose of submitting an amended complaint. (Doc. 51.) That pleading was due within 120 days
19   from the date of the order – that is, on October 22, 2019. The deadline passed nearly two months
20   ago, and Mr. Ikonte has not filed an amended complaint or otherwise responded to the court’s
21   order. Accordingly, the Court ORDERS Mr. Ikonte to show cause on or before December 18,
22   2019, why sanctions should not be imposed for his failure to comply with a court order.
23
     IT IS SO ORDERED.
24

25      Dated:    December 6, 2019                           /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28
